UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): August 5, 2011 ABAXIS, Inc. (Exact name of registrant as specified in its charter) California 000-19720 77-0213001 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3240 Whipple Road, Union City, CA 94587 (Address of principal executive offices) Registrant’s telephone number, including area code: (510) 675-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On August 5, 2011, the Board of Directors of ABAXIS, Inc. (the “Company”) approved the repurchase of up to an aggregate of $40,000,000 of its Common Stock.The repurchases will be made from time to time on the open market at prevailing market prices or in negotiated transactions off the market.The Company issued a press release on August 8, 2011 announcing the stock repurchase program. The full text of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits 99.1Press release, dated August 8, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 8, 2011 ABAXIS, INC. By: /s/ Alberto Santa Ines Alberto Santa Ines Vice President, Finance and Chief Financial Officer EXHIBIT INDEX 99.1Press release, dated August 8, 2011.
